


GENESEE & WYOMING INC.
SECOND AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK AWARD NOTICE




Grantee:
[Name]
Type of Award:
Restricted Stock Award
Number of Shares:
[Number]
Date of Grant:
[Date]
Anniversary Date:
[Date of First Grant for the Year of the Award] [NOTE: Anniversary Date
definition only applicable for awards to non-directors]





1.    Grant of Restricted Stock. This Award Notice serves to notify you that the
Compensation Committee (the “Committee”) of the Board of Directors of Genesee &
Wyoming Inc. (“G&W”) hereby grants to you, under G&W’s Second Amended and
Restated 2004 Omnibus Incentive Plan (the “Plan”), a restricted stock award (the
“Award”), on the terms and conditions set forth in this Award Notice and the
Plan, of the number of shares of G&W’s Class A Common Stock, par value $.01 per
share (the “Common Stock”) set forth above. The Plan is incorporated herein by
reference and made a part of this Award Notice. A copy of the Plan is available
on G&W’s Intranet under Corporate Policies then Human Resources or from G&W’s
Human Resources Department upon request. You should review the terms of this
Award Notice and the Plan carefully. The capitalized terms used in this Award
Notice that are not defined herein have the meanings as defined in the Plan.
2.    Restrictions and Vesting. Subject to the terms set forth in this Award
Notice and the Plan, provided you are still in the employment or service of G&W
or any Subsidiary at that time, the Common Stock represented by the Award will
vest ratably in three annual installments (34%-33%-33%) on the first, second and
third anniversaries of the Anniversary Date, respectively, provided you are
still in the employment of G&W or any Subsidiary or remain in the service of G&W
by serving on the G&W Board of Directors or in such other mutually agreed
service capacity to G&W (“Services”) at such time.
(a)    Effect of Death. In the event of your death prior to the complete vesting
of the Award, any unvested portion of the Award shall be accelerated as of the
date of your death.
(b)    Effect of Disability. In the event of your “Disability” prior to the
complete vesting of the Award, any unvested portion of the Award shall be
accelerated as of the date of your Disability. The term “Disability” means you
are permanently and totally disabled within the meaning of Section 22(e)(3) of
the Code.
3.    Effect of Certain Other Events.
(a)    Termination With Cause. Upon your termination of Services by G&W for
Cause prior to the complete vesting of the Award, the remaining portion of the
Award shall be forfeited as of the date of such termination.
(b)    Termination Without Cause. Upon your involuntary termination of Services
by G&W (for any reason other than death, Disability or Cause) or your voluntary
termination of employment for Good Reason prior to the complete vesting of the
Award, the remaining unvested portion of the Award shall accelerate as of the
date of such termination.
(c)    Qualified Resignation. Notwithstanding anything to the contrary contained
in this Award Notice, following your Qualified Resignation prior to the complete
vesting of the Award, the remaining unvested portion of the Award shall continue
to vest in accordance with the scheduled vesting dates set forth in Section 2
hereof, with such period following the Qualified Resignation and prior to the
complete vesting of the Award deemed the “Permissive Vesting Period.” During the
Permissive Vesting Period, the remaining portion of the Award shall continue to
vest, provided you remain in the service of G&W by providing Services and remain
in compliance with the provisions of Section 5(c) hereof. In the event you have
communicated in writing to the G&W Board of Directors a willingness to provide
Services, and either before or during the Permissive Vesting Period you are not
nominated or elected to the G&W Board of Directors or are not offered the
opportunity to act in some other mutually agreed service capacity to G&W
following your Qualified Resignation (a “Rejected Qualified Resignation”), the
remaining unvested portion of the Award shall accelerate on such date.

1

--------------------------------------------------------------------------------




(d)    Other Resignations. Upon your voluntary resignation as Chief Executive
Officer of G&W or, during the Permissive Vesting Period, as a member of G&W’s
Board of Directors or from such other mutually agreed service capacity in which
you provided Services, except for a resignation for Good Reason or a Qualified
Resignation, prior to the complete vesting of the Award, the remaining portion
of the Award shall be forfeited as of the date of such resignation.
(e)    Certain Definitions.
(i)    The term “Cause” means (i) your willful and continued failure to
substantially perform your duties with G&W or a Subsidiary after written
warnings identifying the lack of substantial performance are delivered to you to
specifically identify the manner in which G&W or a Subsidiary believes that you
have not substantially performed your duties, (ii) your willful engaging in
illegal conduct which is materially and demonstrably injurious to G&W or any
Subsidiary, (iii) your commission of a felony, (iv) your material breach of a
fiduciary duty owed by you to G&W or any Subsidiary, (v) your intentional
unauthorized disclosure to any person of confidential information or trade
secrets of a material nature relating to the business of G&W or any Subsidiary,
or (vi) your engaging in any conduct that G&W’s or a Subsidiary’s written rules,
regulations or policies specify as constituting grounds for discharge.
(ii)    The term “Qualified Resignation” means your resignation as Chief
Executive Officer of G&W if (i) you have provided at least six (6) months’
advance notice to the G&W Board of Directors regarding your intended resignation
(“Sufficient Notice”), (ii) on or prior to the date you provide the Board of
Directors with such notice of resignation, the Board of Directors has received
an actionable succession plan which it deems to be acceptable (which acceptance
may not be unreasonably withheld) and (iii) you have communicated in writing to
the G&W Board of Directors a willingness to provide Services.
(iii)    The term “Good Reason” means the occurrence during your employment with
G&W or its Subsidiaries, prior to the complete vesting of the Award, of any of
the following without your express written consent:
(x) Any material and adverse diminution in your duties, titles or
responsibilities with G&W from those in effect immediately prior to the Date of
Grant; provided, however, that no such diminution shall be deemed to exist
because of changes in your duties, titles or responsibilities as a consequence
of G&W ceasing to be subject to the reporting requirements of the Exchange Act;


(y) Any material reduction in your annual target compensation from your annual
target compensation for the prior fiscal year (excluding the impact of any
one-time, special or discretionary awards or bonuses and any change due to
changes in G&W’s peer group composition or compensation study, as reflected by
the independent compensation consultants to the Committee); or


(z) Any requirement that you be based at a location more than thirty-five (35)
miles from the location at which you were based on the Date of Grant.
   
Notwithstanding the foregoing, your resignation shall not be deemed to have
occurred for “Good Reason” unless you provide G&W with a written notice of Good
Reason termination referencing this Section 3(e) within fifteen (15) days after
the occurrence of an event giving rise to a claim of Good Reason, and G&W shall
have fifteen (15) days thereafter in which to cure or resolve the behavior
otherwise constituting Good Reason, or to dispute such resignation for Good
Reason.
4.    Issuance and Taxation of Shares.
(a)    Issuance of Shares. Upon satisfaction of the vesting requirements
detailed in Section 2, and upon further determining that compliance with this
Award Notice has occurred, including compliance with such reasonable
requirements as G&W may impose pursuant to the Plan or Section 11 of this Award
Notice, and payment of any relevant taxes, G&W shall issue to you a certificate
for the previously restricted shares of Common Stock on the earliest practicable
date (as determined by G&W) thereafter, or execute an electronic transfer if so
requested. The shares of Common Stock may be issued during your lifetime only to
you, or after your death to your designated beneficiary, or, in the absence of
such beneficiary, to your duly qualified personal representative.
(b)    Tax Withholdings. The issuance of the Common Stock underlying the Award
is conditioned upon your making arrangements satisfactory to G&W for the payment
to G&W, or its designated agent, of the amount of all taxes required by any
governmental authority to be withheld and paid over by G&W to the governmental
authority on account of the issuance. The payment of such withholding taxes to
G&W, or its designated agent, may be made by one or any combination of the
following

2

--------------------------------------------------------------------------------




methods: (i) in cash or by check; (ii) by G&W withholding such taxes from any
other compensation owed to you by G&W or any Subsidiary; (iii) an irrevocable
election by you to surrender to G&W, or its designated agent, a number of shares
of Common Stock underlying the Award sufficient to satisfy the withholding tax
obligation; or (iv) any other method approved or accepted by the Committee in
its sole discretion, subject to any and all limitations imposed by the Committee
from time to time (which may not be uniform). You shall promptly notify G&W of
any election made pursuant to Section 83(b) of the Internal Revenue Code, as
amended, if applicable in your tax jurisdiction.
5.    Effect of Breach of Certain Covenants.
(a)    During your employment by or service to G&W as Chief Executive Officer
and any period in which you are providing Services, and following any
termination or resignation in accordance with Section 3(a) hereof or Section
3(d) hereof:
(i)    In General. If you engage in the conduct described in subsection (iii) of
this Section 5(a), then, unless the Committee determines otherwise (x) you
immediately forfeit, effective as of the date you engage in such conduct, the
unvested portion of the Award and (y) you must return to G&W the shares of
Common Stock that vested within the twelve (12) month period immediately
preceding the date you engage in such conduct or, at the option of G&W, pay to
G&W the net after tax Fair Market Value, as of the date you engage in such
conduct, of the shares of Common Stock that vested within such twelve (12) month
period.
(ii)    Set-Off. By accepting the Award, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(a)(i) of this Section 5. G&W may elect to make any set-off in whole or in part.
If G&W does not recover by means of a set-off the full amount that you owe G&W,
you shall immediately pay the unpaid balance to G&W.
(iii)    Conduct. You hereby agree that you will not, without the written
consent of G&W, either during your employment by or service to G&W or any
Subsidiary or thereafter, disclose to anyone or make use of any confidential
information which you acquired during your employment or service relating to any
of the business of G&W or any Subsidiary, except as such disclosure or use may
be required in connection with your employment by or service to G&W or any
Subsidiary. During your employment by or service to G&W or any Subsidiary and
for a period of twelve (12) months after the termination of such employment or
service as set forth in Section 5(a) above, you will not, either as principal,
agent, consultant, employee, stockholder or otherwise, engage in any work or
other activity in direct competition with G&W or any Subsidiary, which shall
without limitation preclude service to a railroad or other entity (or its
affiliate) that competes for railroad acquisition or railroad investment
opportunities with G&W. (For purposes of this Section 5(a), you shall not be
deemed a stockholder of any company subject to the periodic and other reporting
requirements of the Exchange Act, if your record and beneficial ownership of any
such company amounts to not more than five percent of the capital stock of any
such company.) The restrictive covenants contained in this Section 5(a) apply
separately in the United States and in other countries. Your breach of the
restrictive covenants contained in this subsection (iii) shall result in the
consequences described in this Section 5(a).
(b) Following any termination or resignation in accordance with Section 3(b)
hereof or any Rejected Qualified Resignation in accordance with Section 3(c)
hereof, including any period when you are performing Services:
(i)    In General. If you engage in the conduct described in subsection (iii) of
this Section 5(b), then, unless the Committee determines otherwise you must
return to G&W the shares of Common Stock that vested on an accelerated basis in
accordance with Section 3(b) hereof or that vested during the Permissive Vesting
Period or, at the option of G&W, pay to G&W the net after tax Fair Market Value,
as of the date you engage in such conduct, of such vested shares.
(ii)    Set-Off. By accepting the Award, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(b)(i) of this Section 5. G&W may elect to make any set-off in whole or in part.
If G&W does not recover by means of a set-off the full amount that you owe G&W,
you shall immediately pay the unpaid balance to G&W.
(iii)    Conduct. You hereby agree that you will not, without the written
consent of G&W, either during your employment by or service to G&W or any
Subsidiary and during the Permissive Vesting Period or thereafter, disclose to
anyone or make use of any confidential information which you acquired during
your employment or service

3

--------------------------------------------------------------------------------




relating to any of the business of G&W or any Subsidiary, except as such
disclosure or use may be required in connection with your employment by or
service to G&W or any Subsidiary. During your employment by or service to G&W or
any Subsidiary and for a period of twenty-four (24) months following your
termination or resignation as Chief Executive Officer of G&W in accordance with
Section 3(b) hereof or a Rejected Qualified Resignation in accordance with
Section 3(c), you will not, either as principal, agent, consultant, employee,
stockholder or otherwise, engage in any work or other activity in direct
competition with G&W or any Subsidiary, which shall without limitation preclude
service to a railroad or other entity (or its affiliate) that competes for
railroad acquisition or railroad investment opportunities with G&W. (For
purposes of this Section 5(b), you shall not be deemed a stockholder of any
company subject to the periodic and other reporting requirements of the Exchange
Act, if your record and beneficial ownership of any such company amount to not
more than five percent of the capital stock of any such company.) The
restrictive covenants contained in this Section 5(b) apply separately in the
United States and in other countries. Your breach of the restrictive covenants
contained in this subsection (iii) shall result in the consequences described in
this Section 5(b).
(c) Following any Qualified Resignation in accordance with Section 3(c) hereof,
including any period when you are performing Services:
(i)    In General. If you engage in the conduct described in subsection (iii) of
this Section 5(c), then, unless the Committee determines otherwise you must
return to G&W the shares of Common Stock that vested on an accelerated basis in
accordance with Section 3(c) hereof or, at the option of G&W, pay to G&W the net
after tax Fair Market Value, as of the date you engage in such conduct, of such
vested shares.
(ii)    Set-Off. By accepting the Award, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(c)(i) of this Section 5. G&W may elect to make any set-off in whole or in part.
If G&W does not recover by means of a set-off the full amount that you owe G&W,
you shall immediately pay the unpaid balance to G&W.
(iii)    Conduct. You hereby agree that you will not, without the written
consent of G&W, either during your employment by or service to G&W or any
Subsidiary and during the Permissive Vesting Period or thereafter, disclose to
anyone or make use of any confidential information which you acquired during
your employment or service relating to any of the business of G&W or any
Subsidiary, except as such disclosure or use may be required in connection with
your employment by or service to G&W or any Subsidiary. During your employment
by or service to G&W or any Subsidiary and for a period of thirty-six (36)
months following your Qualified Resignation in accordance with Section 3(c), you
will not, either as principal, agent, consultant, employee, stockholder or
otherwise, engage in any work or other activity in direct competition with G&W
or any Subsidiary, which shall without limitation preclude service to a railroad
or other entity (or its affiliate) that competes for railroad acquisition or
railroad investment opportunities with G&W. (For purposes of this Section 3(c),
you shall not be deemed a stockholder of any company subject to the periodic and
other reporting requirements of the Exchange Act, if your record and beneficial
ownership of any such company amount to not more than five percent of the
capital stock of any such company.) The restrictive covenants contained in this
Section 3(c) apply separately in the United States and in other countries. Your
breach of the restrictive covenants contained in this subsection (iii) shall
result in the consequences described in this Section 3(c).
(d) You expressly acknowledge that any breach or threatened breach of any of the
restrictive covenants set forth in Sections 3(a)(iii), 3(b)(iii) or 3(c)(iii),
as applicable, may result in substantial, continuing, and irreparable injury to
the Company and its affiliates. Therefore, you hereby agree that, in addition to
any other remedy that may be available to the Company and its affiliates, the
Company and its affiliates shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of such restrictive covenants
without the necessity of proving irreparable harm or injury as a result of such
breach or threatened breach.
6.    Effect of Change in Control.
(a)    Upon the occurrence of a “Change in Control” of G&W during your
employment by or service to G&W as Chief Executive Officer and any period in
which you are providing Services, the unvested portion of the Award shall
immediately vest as of the date of the occurrence of such event.



4

--------------------------------------------------------------------------------




(b)    The term “Change in Control” shall be deemed to have occurred when:


(i)    Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding G&W and any Subsidiary and any
employee benefit plan sponsored or maintained by G&W or any Subsidiary
(including any trustee of such plan acting as trustee)), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of G&W representing 35% or more of the combined voting power
of G&W’s then outstanding securities (other than indirectly as a result of G&W’s
redemption of its securities); provided, however, that in no event shall a
Change in Control be deemed to have occurred under this Section 6(b)(i) so long
as (x) the combined voting power of shares beneficially owned by (A) G&W’s
executive officers (as defined in Rule 16a-1(f) under the Exchange Act) then in
office (the “Executive Officer Shares”), (B) Mortimer B. Fuller and/or Sue
Fuller and their lineal descendents (the “Founder Shares”), and (C) the shares
beneficially owned by any other members of a “group” that includes the Founder
Shares and/or a majority of the Executive Officer shares, exceeds 35% of the
combined voting power of G&W’s current outstanding securities and remains the
person or group with beneficial ownership of the largest percentage of combined
voting power of G&W’s outstanding securities and (y) G&W remains subject to the
reporting requirements of the Exchange Act; or
(ii)    The consummation of any merger or other business combination of G&W, a
sale of 51% or more of G&W’s assets, liquidation or dissolution of G&W or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which either (x) the shareholders of G&W and
any trustee or fiduciary of any G&W employee benefit plan immediately prior to
the Transaction own at least 51% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or other business combination;
(B) the purchaser of or successor to G&W’s assets; (C) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be ((A),
(B), (C) or (D), as applicable, the “Surviving Entity”) or (y) the Incumbent
Directors, as defined below, shall continue to serve as a majority of the board
of directors of the Surviving Entity without an agreement or understanding that
such Incumbent Directors will later surrender such majority; or
(iii)    Within any twelve-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to G&W, including any
Surviving Entity. For this purpose, any director who was not a director at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of, or with the
approval of, at least two‑thirds of the directors who then qualified as
Incumbent Directors (so long as such director was not nominated by a person who
commenced or threatened to commence an election contest or proxy solicitation by
or on behalf of a person (other than the Board) or who has entered into an
agreement to effect a Change in Control or expressed an intention to cause such
a Change in Control).
7.    Book-Entry Registration. The Award initially will be evidenced by
book-entry registration only, without the issuance of a certificate representing
the shares of Common Stock underlying the Award.
8.    Nonassignability. The shares of Common Stock underlying the Award and the
right to vote such shares and to receive dividends thereon, may not, except as
otherwise provided in the Plan, be sold, alienated, assigned, transferred,
pledged or encumbered in any way prior to the vesting of such shares, whether by
operation of law or otherwise, except by will or the laws of descent and
distribution. After vesting, the sale or other transfer of the shares of Common
Stock shall be subject to applicable laws and regulations under the Exchange Act
and the Securities Act of 1933, as amended.
9.    Rights as a Stockholder. Unless the Award is forfeited or cancelled, prior
to the vesting of the shares of Common Stock awarded under this Award Notice,
you will have all of the other rights of a stockholder with respect to the
shares of Common Stock underlying the Award, including, but not limited to, the
right to receive such cash dividends, if any, as may be declared on such shares
from time to time and the right to vote (in person or by proxy) such shares at
any meeting of stockholders of G&W.

5

--------------------------------------------------------------------------------




10.    Rights of G&W and Subsidiaries. This Award Notice does not affect the
right of G&W or any Subsidiary to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, shares of Common Stock or other securities, including preferred stock, or
options therefor, dissolve or liquidate, or sell or transfer any part of its
assets or business.
11.    Restrictions on Issuance of Shares. If at any time G&W determines that
the listing, registration or qualification of the shares of Common Stock
underlying the Award upon any securities exchange or under any federal, state or
local law, or the approval of any governmental agency, is necessary or advisable
as a condition to the issuance of a certificate representing any vested shares
of Common Stock under this Award Notice, such issuance may not be made in whole
or in part unless and until such listing, registration, qualification or
approval shall have been effected or obtained free of any conditions not
acceptable to G&W.
12.    Plan Controls. The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan. In the event of
any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.
13.    Amendment. Except as otherwise provided by the Plan, G&W may only alter,
amend or terminate the Award with your consent.
14.    Governing Law. The Award and this Award Notice shall be governed by and
construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law.    
15.     Language. If you have received this Award Notice or any other document
related to the Plan in a language other than English and if the translated
version bears a meaning that is different from that of the English version, the
English version will control, to the extent permitted by law.
16.    Notices. All notices and other communications to G&W, or its designated
agent, required or permitted under this Award Notice shall be written, and shall
be either delivered personally or sent by registered or certified first-class
mail, postage prepaid and return receipt requested, by facsimile or
electronically. If such notice or other communication is to G&W then it should
be addressed to G&W’s office at 200 Meridian Centre, Suite 300, Rochester, New
York 14618, Attention: Equity Plan Administrator; Telephone: (585) 328-8601;
Facsimile: (585) 328-8622; Email: EquityPlanAdmin@gwrr.com. If such notice or
other communication is to G&W’s designated agent, then it should be addressed
and sent in accordance with established procedures. Each such notice and other
communication delivered personally shall be deemed to have been given when
received. Each such notice and other communication delivered by United States
mail shall be deemed to have been given when it is received, and each such
notice and other communication delivered by facsimile or electronically shall be
deemed to have been given when it is so transmitted and the appropriate
answerback is received.
17.    Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and G&W
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan, to the extent
permitted by law.



6

--------------------------------------------------------------------------------




You understand that G&W and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
G&W, details of all restricted stock awards or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative.  You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom you may elect to deposit any shares of
stock acquired upon issuance of the Common Stock underlying the Award, to the
extent permitted by law.  You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.


18.    Electronic Delivery. G&W may, in its sole discretion, decide to deliver
any documents related to the Award granted under the Plan (or related to future
restricted stock awards that may be granted under the Plan) by electronic means
or to request your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, hereby agree to participate in the Plan through an on-line or
electronic system established and maintained by G&W or another third party
designated by G&W.


19.    Severability. The provisions of this Award Notice are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


20.    Entire Award. The Award represents a portion of an annual equity award
for [year] with an aggregate grant date fair value of $[amount of annual equity
award for restricted stock], which annual equity award is being granted in
installments in accordance with G&W’s Stock-Based Awards policy. In the event of
your death or Disability or any termination or resignation in accordance with
Section 3(b) hereof or any Rejected Qualified Resignation in accordance with
Section 3(c) hereof, in each case, that occurs before the grant of the final
installment of such annual equity award, the remaining portion of such annual
equity award that has not yet been granted shall be immediately paid out to you
in cash (based on the intended fair value amount corresponding to such ungranted
portion), subject to any required withholding or other taxes.




ACKNOWLEDGEMENT
The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and G&W regarding the restricted stock granted by this Award Notice and that
this Award Notice and the Plan supersede all prior oral and written agreements
on that subject.
Dated:     _____________________
___________________________                    
[Name]


Genesee & Wyoming Inc.






By: /s/    Mary Ellen Russell
Mary Ellen Russell
Chief Human Resource Officer







7